DETAILED ACTION
Status of Claims
This Office Action is in response to claim filed on 07/03/2019.
Claims 1-18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-9 are directed to System (Machine).  Claims 10-18 are directed to Method (Process).  Therefore, these claims fall within the four statutory categories of invention.
The claims 1 and 10 recite financial transactions processing (currency exchange), which is an abstract idea.  Specifically, the claims recite "receiving a request, wherein the request is requesting to be recognized and accepted for purposes of financial transactions using a first currency; verifying that the first currency is a valid form of currency in accordance with a validation protocol; when the first currency is a valid form of currency; establishing a per unit value of the first currency based on a per unit value of a known and trusted currency; and obtaining a set of units of collateral currency for a plurality of units of first currency based on the established per unit value of the first currency, store the set of units of collateral currency in a secure stake pool for transactions utilizing the first currency," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as “Fundamental Economic Practices or Principles/Commercial Interactions” (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve receiving a request from an entity to be recognized for financial transactions using a first currency and storing units of collateral currency in a stake pool for transaction using the first currency, wherein the storing is based on units of collateral currency for units of the first currency based on established per unit value of the first currency after verifying validity of the first currency.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims such as, “a first and a second memory element that stores operational instructions that, when executed by a secure data conveyance device of a secure and trusted data communication system,” “a computing device regarding a digital wallet rendered by the digital wallet application executed by the computing device,” and “cryptocurrency,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a first and a second memory element that stores operational instructions that, when executed by a secure data conveyance device of a secure and trusted data communication system,” “a computing device regarding a digital wallet rendered by the digital wallet application executed by the computing device,” and “cryptocurrency,” perform the steps or functions of "receiving a request, wherein the request is requesting to be recognized and accepted for purposes of financial transactions using a first currency; verifying that the first currency is a valid form of currency in accordance with a validation protocol; when the first currency is a valid form of currency; establishing a per unit value of the first currency based on a per unit value of a known and trusted currency; and obtaining a set of units of collateral currency for a plurality of units of first currency based on the established per unit value of the first currency, store the set of units of collateral currency in a secure stake pool for transactions utilizing the first currency."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “a first and a second memory element that stores operational instructions that, when executed by a secure data conveyance device of a secure and trusted data communication system,” “a computing device regarding a digital wallet rendered by the digital wallet application executed by the computing device,” and “cryptocurrency,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of financial transactions processing (currency exchange).  As discussed above, taking the claim elements separately, the “a first and a second memory element that stores operational instructions that, when executed by a secure data conveyance device of a secure and trusted data communication system,” “a computing device regarding a digital wallet rendered by the digital wallet application executed by the computing device,” and “cryptocurrency,” perform the steps or functions of "receiving a request, wherein the request is requesting to be recognized and accepted for purposes of financial transactions using a first currency; verifying that the first currency is a valid form of currency in accordance with a validation protocol; when the first currency is a valid form of currency; establishing a per unit value of the first currency based on a per unit value of a known and trusted currency; and obtaining a set of units of collateral currency for a plurality of units of first currency based on the established per unit value of the first currency, store the set of units of collateral currency in a secure stake pool for transactions utilizing the first currency."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of financial transactions processing (currency exchange).  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9 and 10-18 further describe the abstract idea of financial transactions processing (currency exchange).  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recites “the system.”  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 5 and 14 are also rejected based on the same rational as it recites “the request.”
Claims 8-9 and 17-18 are also rejected based on the same rational as it recites “the computing device.”
Claims 2-9 and 11-18 are also rejected as each depend on claims 1 and 10, respectively.
Claim 2 recites “when the conveyance request is authenticated…”  However, the claim is unclear to one of ordinary skill because none of preceding limitations provides for the authentication of the conveyance request nor the preceding limitations provides as to what entity is performing the authentication of a conveyance request for the conveyance request to be authenticated which creates an ambiguity as to the meets and bounds of the claim limitation.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 11 is also rejected based on the same rational as it recites similar language.
Claims 3-4 and 12-13 are also rejected as each depend on claims 2 and 11, respectively.
Claim limitation “memory element that stores… a second memory element that stores…” and “when executed by a secure data conveyance device of a secure and trusted data communication system causes the secure data conveyance device to: receive… when executed by the secure data conveyance device, causes the secure data conveyance device to: verify… when executed by the secure data conveyance device, causes the secure data conveyance device to: receive…” in Claim 10, limitation “when executed by the trusted SVA device, causes the trusted SVA device to: convert… when executed by the secure data conveyance device, causes the secure data conveyance device to: add… when executed by the user computing device, causes the user computing device to: conveying” in Claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Although the specification describes,
“As may also be used herein, the terms “processing module”, “processing circuit”, “processor”, “processing circuitry”, and/or “processing unit” may be a single processing device or a plurality of processing devices. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions. The processing module, module, processing circuit, processing circuitry, and/or processing unit may be, or further include, memory and/or an integrated memory element, which may be a single memory device, a plurality of memory devices, and/or embedded circuitry of another processing module, module, processing circuit, processing circuitry, and/or processing unit. Such a memory device may be a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any device that stores digital information. Note that if the processing module, module, processing circuit, processing circuitry, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network). Further note that if the processing module, module, processing circuit, processing circuitry and/or processing unit implements one or more of its functions via a state machine, analog circuitry, digital circuitry, and/or logic circuitry, the memory and/or memory element storing the corresponding operational instructions may be embedded within, or external to, the circuitry comprising the state machine, analog circuitry, digital circuitry, and/or logic circuitry. Still further note that, the memory element may store, and the processing module, module, processing circuit, processing circuitry and/or processing unit executes, hard coded and/or operational instructions corresponding to at least some of the steps and/or functions illustrated in one or more of the Figures. Such a memory device or memory element can be included in an article of manufacture.” (PGPub Par. 119)
The specification does not describe the algorithm for performing the recited function.  Because these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Specifically, the notice states: 
3. Computer-Implemented Means-Plus-Function Limitations: For a computer-implemented means-plus-function claim limitation invoking §112, ¶6, the corresponding structure is required to be more than simply a general-purpose computer or microprocessor.96 To claim a means for performing a particular computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming.97
The structure corresponding to a §112, ¶6 claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification.98 The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.99
The notice further states:
A rejection under §112, ¶2 is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.103 For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming,104 or simply reciting "software" without providing detail about the means to accomplish the software function,105 would not be an adequate disclosure of the corresponding structure to satisfy the requirements of §112, ¶2. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.106
Here, the specification does not recite that the “memory element and a secure data conveyance device” are associated with any computer, microprocessor, or other structure, where the computer performs the algorithms necessary to carry out the functions of receive input nor receiving authenticated digital confirmation.  The terms “element and device” are non-structural terms (See 35 USC §112 Supplementary Examination Guidelines, slide 40, 4/8/2011, available at: http://www.uspto.gov/patents/law/exam/112_suppl_exam_2011.ppt).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 12-14 and 17-18 are also rejected based on the same rational as each recites similar language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Nolan et al. (US 2019/0034920): Nolan discloses receiving, by a secure data conveyance device of a secure and trusted data communication system, from a computing device regarding a digital wallet application executed by the computing device, a digital wallet rendered by the digital wallet application to be recognized and accepted within the secure and trusted data communication system for purposes of financial transactions using a first cryptocurrency (Fig. 35; Pars. 177, 210, 270, 275-276, 456).
Vijayvergia. (US 11,195,177): Vijayvergia discloses verifying, by the secure data conveyance device, that the first cryptocurrency is a valid form of cryptocurrency in accordance with a validation protocol, wherein the validation protocol comprises: determining, by the secure data conveyance device, one or more of: whether the first cryptocurrency is a recognized cryptocurrency format (Fig. 3E; Col. 11, Line 51-Col. 12, Line 3).
PGPub Brock et al. (US 2019/0034889): Brock discloses establishing, by the secure data conveyance device, a per unit value of the first cryptocurrency based on a per unit value of a known and trusted currency of the system, wherein the known and trusted cryptocurrency of the system includes one or more of: a system specific cryptocurrency; and a cryptocurrency known and trusted by the secure and trusted data communication system (bitcoin, ether, etc.) (Fig. 5; Pars. 21, 39, 77, 103); and obtaining, by the secure data conveyance device, a set of units of collateral cryptocurrency (non-fiat currencies) for a plurality of units of first cryptocurrency based on the established per unit value of the first cryptocurrency (Fig. 10C; Pars. 21, 128-129, 138), receiving, by the secure data conveyance device, a conveyance request from a user computing device of the secure and trusted data communication system, wherein the user computing device includes a first cryptocurrency digital wallet rendered by the digital wallet application for storage of the first cryptocurrency, wherein the conveyance request requests that a specific amount of the first cryptocurrency be conveyed to a merchant computing entity of the secure and trusted data communication system (US20190034889A1 Fig. 5; Pars. 95).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685